This cause came on for further consideration upon respondent Stanley L. Josselson’s filing of an application for termination of probation.
The court coming now to consider its order of June 7, 1989, suspending respondent, Stanley L. Josselson, from the practice of law for a period of six months and staying the suspension and placing respondent on probation for 'one year on the condition that he seek psychiatric help and, further, that relator, Cuyahoga County Bar Association, appoint a monitoring attorney pursuant to Gov. Bar R. V(23), finds that respondent has substantially complied with that order and with the provisions of Gov. Bar R. V(23).
THEREFORE, IT IS ORDERED by the court that the probation of Stanley L. Josselson be, and hereby is, terminated.
IT IS FURTHER ORDERED that respondent comply with the registration requirements of Gov. Bar R. VI.
For earlier case, see Cuyahoga Cty. Bar Assn. v. Josselson (1989), 43 Ohio St. 3d 154, 539 N.E. 2d 625.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.